 CONSTRUCTION SERVICES1Pinkston-Hollar Construction Services,Inc. d/b/aConstruction Services,Inc.andUnited Union ofRoofers,Waterproofers and AlliedWorkers,Local Union No. 116,AFL-CIO. Case 23-CA-10838March 30, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRAcRAFT AND DEVANEYOn June 22, 1989, Administrative Law JudgeKarl H. Buschmann issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Union waived its rightto bargain over the Respondent's implementationof its own benefit plans on September 1, 1987,1 be-cause the Union failed to act with due diligencefollowing the Respondent"s notice of its intentionto implement its plans. Accordingly, he dismissedthe complaint alleging that the Respondent hadunilaterally implemented the plans in violation ofSection 8(a)(5) and (1). For the reasons set forthbelow,we reverse the judge's finding that theUnion waived its rights and find that the Respond-ent's actions violated the Act. 'The record establishes that the Respondent wasa member of a multiemployer bargainingassocia-tion that had a collective-bargaining agreementwith the Union. That agreement required, interalia,that the Respondent make contributions intocertain pension,welfare, and other benefit trustfunds administered by the Union. On January 13,the Respondent notified the Union that it was with-drawing from the multiemployer association andthat it intended to open' its collective-bargainingagreement for modification or termination whenthat agreement expired on March 31. The partiesheld several bargainingsessionsbeginning inMarch in which the Respondent indicated that itwished to make certain changes in the existingagreement and the Union indicated that it wantedto extend the existing agreement for another year.'All dates hereafter are in 1987.In an April 9 letter to the Union, the Respondentindicated that it was contemplating changes in thepension and benefit plans administered by theUnion and requested the Union to provide it withcertain financial information related to the pensionplan. Following further negotiations, the Respond-ent informed the Union through a July 22 letterthat it intended to cease participation in theUnion's benefit funds on September 1 and to imple-ment its own plan for employees on that date. Theletter further indicated that if the Union wanted tomeet and bargain over the Respondent's cessationof participation in the funds, it should contact theRespondent. The Union replied by letter of July 30that it "certainly does wish to meet and bargainover [the] Company's proposal to cease participa-tion in the Trust Funds" and offered three dates inAugust on which the parties could negotiate overthematter.The parties had a brief meeting onAugust 14 during which they -did not discuss thebenefit plans proposal, but did agree to meet againon August 20. The Respondent confirmed theagreement to meet on August 20 in a certifiedletter of August 17 in which it informed the Unionthat its attorneys would be present for that andfuture negotiation sessions.The Union's business agent, Banks, appeared atthe August 20 meeting, stated that the Union's at-torney was unable' to attend because he was in SanAntonio, and that Banks was not prepared to nego-tiatewithout his attorney.- Banks also indicated thathis attorney would be available to meet, for thepurpose of bargaining on September 14, 20, and 28.The Respondent's representatives replied that theywould discuss a - subsequent meeting with theUnion's attorney if he should call, that they wereprepared to bargain that day, and that they still in-tended to implement their own plan and cease pay-ments into the union funds on September 1. Banksreplied, "Fine, I will tell him [the Union's attor-ney]."TheRespondent ceased payments into theUnion's funds and implemented its own benefitplans on September 1. The parties next met on Sep-tember 23 and discussed the entire contract, includ-ing benefits. The Union stated that it believed thatthe Respondent's unilateral implementation of thebenefit program was an unfair labor practice andthat it intended to file charges with the Board. TheRespondent denied that it had committed an unfairlabor practice.Thereafter, the parties agreed tosuspend negotiations on a new contract until theunfair labor practice charge had been resolved bythe Board.On the basis of the foregoing events, the judgefound that the Union's bargaining performance ap-298 NLRB No. 1 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpeared "superficial and indifferent." Consequently,he concluded that the Union had failed to act withdue diligence and had therefore waived its right tobargain over the Respondent's changes.We dis-agree.-An employer has a statutory obligation to con-tinue to follow the terms of an expired collective-bargaining agreement until it has bargained to im-passewith the union representing the employees,unless theunion fails to requestbargaining in atimely fashion following the employer's notice ofan intention to modify the agreement.Cisco Truck-ing Co.,289 NLRB 1399 -(-1988). Once an employernotifies a union of proposed changes in terms andconditions of employment, a union must act withdue diligence in requesting bargaining.JimWalterResources, Inc.,289 NLRB 1441 (1988);ClarkwoodCorp.,233 NLRB 1172 (1977). When a union failsto request bargaining, the Board has found that theunion has waived its right to bargain even thoughithas received only a few days' notice of the pro-posed changes. See generallyJim Walter Resources,A union may relinquish a statutory right duringcontract negotiations, however, only by clear andunmistakable waiver.Tritac Corp.,286 NLRB 286(1987);CommunicationsWorkersLocal 1051 v.NLRB,644 F.2d 923, 927 (1st Cir. 1981). Theremust be a conscious relinquishment by the union,clearly intended and expressed to give up thatright.WCCO Radio v. NLRB,844 F.2d 511, 516(8th Cir. 1988) (quotingProcter & Gamble Mfg. Co.v.NLRB,603 F.2d 1310, 1318 (8th Cir. 1979). Thefinding of a waiver depends on the circumstancesof each case.Meharry Medical College,236 NLRB1396, 1408 (1978). Reviewing the circumstances ofthe present case, we find that, the Union's actionsdo not establish a clear and unmistakable waiver ofits statutory rights.Initially,we note that the Union did make atimely request to bargain once it received notice ofthe Respondent's proposed changes in the July 22letter.-The Union clearly indicated that it wishedto bargain over the proposed changes and suggest-ed several dates on which to negotiate. It did notmerely protest the proposed actions or file unfairlabor practice charges. Consequently, the decisionsinKentron of Hawaii,214 NLRB 834 (1974), andKansas Education Assn.,275NLRB 638 (1985),which the_ judge cited in his decision, are inappo-sitebecause those cases involved situations inwhich the union failed to make a timely request tobargain. 2 --2For the same reason,the Respondent's reliance onvarious other casessuch asJimWalter Resources,supra, andWhirlpool Corp.,281 NLRB 17(1986), to supportits argumentthat the Union waived itsrights is mis-placed.Furthermore, theUnion's subsequent actionswere consistent with its expressed intention to bar-gain over the matter, and inconsistent with a find-ing of a clear and unmistakable waiver on theUnion's part. Thus, the parties scheduleda meetingon August 20 in which the benefit funds would bediscussed. Although the Union was not prepared tobargain because its attorney was unavailable, theUnion suggested alternative dates on which its at-torney would be available to bargain on its behalfwith the Respondent.3 Indeed, the parties metagain onSeptember 23 and discussed the Respond-ent's implementation of its proposal. The facts,therefore, do not establish a situation in which theUnion was continually avoiding the Respondent'searnest efforts to sit down and bargain over thematter.Cf.AAA Motor Lines,215NLRB 793(1974).Accordingly, we conclude that the Unionacted with due diligence in timely requesting bar-gaining that the evidence does not support the,judge's finding that the Union's bargaining effortswere superficial and indifferent.Nor does the Union's failure to protest the Re-spondent's announcement at the August 20 meetingthat the Respondent still intended to implement itsproposal on September 1 compel a contrary con-clusion that the Union consciously relinquished itsstatutory right to bargain. In this regard, Banks re-pliedmerely that he would tell his attorney whatthe Respondent had said, and Martin, the Respond-ent's attorney, specifically testified that he under-stood that statement as an acknowledgement of theRespondent's position, not as the Union's assent toit.Thus, the Respondent cannot claim that it rea-sonably believed that the Union had rescinded itsearlierexpressed intention to bargain over thematter. This is particularly true in light of Banks'other statement at the August 20 meeting that theUnion wished to pursue bargaining on alternativedates.Thus, we find that the Union's, actions donot establish its acquiescence in, or conscious relin-quishment of, its right to bargain over the Re-spondent's proposed implementation of its plans,.In light of our conclusion that the Union did notwaive its statutory rights to bargain, we find thatthe Respondent was not privileged to act unilater-ally.Accordingly, we conclude that the Respond-ent violated Section 8(a)(5) and (1)-when it unilat-erally ceased making payments into the Union'sbenefit plans and implemented its own benefit planson September 1.2We note, moreover,that the Respondent did not present the Unionwith any justification why the proposal had to be implemented by Sep-tember I and why delay of the proposed implementation date until afterthe parties had met in September was not feasible. '- CONSTRUCTION SERVICES3CONCLUSIONS OF LAW1.By unilaterally discontinuing payments intothe Union's trust funds and pension and fringe ben-efit funds on behalf of its unit employees, the Re-spondent has engaged in unfair labor practices af-fecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.2.By unilaterally implementing its own grouphealth plan, profit-sharing plan, and vacation planon behalf of its unit employees, the Respondent hasengaged in unfair labor practices affecting com-mercewithin themeaning ofSection 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall order the Respondent to pay to theUnion's trust funds and pension and fringe benefitfunds the contributions it has failed to make sinceitsunlawful cessation of payments `on September1.4We shall also order the Respondent to makewhole unit employees for any losses caused by itsfailure to make the required fund payments and toreimburse employees for any expensesensuingfrom the Respondent's unlawful failure to makesuch paymentsas setforth inKraft Plumbing &Heating,252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d940 (9th Cir. 1981). Interest on, such expenses shallbe computed in the manner prescribed inNew Ho-rizons for the Retarded,283 NLRB 1173 (1987).ORDERThe National Labor Relations Board orders thattheRespondent,Pinkston-HollarConstructionServices, Inc. d/b/a Construction Services, Inc.,Humble, Texas, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain collectively with theUnitedUnion of Roofers,Waterproofers andAlliedWorkers, Local Union No. 116, AFL-CIO4 Because the provisions of employee benefit fund agreements are vari-able and complex,the Board does not providefor theadditionof a fixedrate of interest on unlawfully withheld fund payments at the adjudicatorystage of a proceeding.We leave tothe compliance stage the questionwhether the Respondent mustpay anyadditional amounts into the benefitfunds in order to satisfy our "make-whole"remedy. Depending on thecircumstancesof eachcase,such additional amounts may be determinedby referenceto provisions in the documents governing the funds at issueand, whenthere are no governing provisions,by evidenceof any lossesdirectly attributable to the unlawful withholding,winch might includethe loss of return on investmentof theportion-of the funds withheld, ad-ditional administrative costs, etc., but not collateral losses.MerryweatherOpticalCa, 240 NLRB 1213, 1216 fn 7 (1979).'as the representative of its employees in the follow-ing appropriate unit:All roofers, damp and waterproof workers, in-cluding apprentices, helpers, and allied work-ers employed by Respondent at its Humble,Texas, facility excluding" all other employees,including guards, watchmen and supervisors asdefined in the Act.(b)Unilaterally ceasing to, make required pay-ments onbehalf of its employees in the unit de-scribed above since September 1, 1987, to theUnion's trust funds and pension and fringe benefitfunds.(c)Unilaterally instituting its own group healthplan, profit-sharing plan, and vacation plan with re-spect to employees in the unit described above.(d) In any like or relatedmannerinterferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them, by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain collectively with theUnion as the exclusive representative of employeesin the unit described above and, if an understand-ing is reached, embody that understanding in asigned agreement.(b)Make whole unit employees. by paying ontheir behalf all contributions to the Union's trustfunds and pension and fringe benefit funds, as pro-vided in the collective-bargaining agreement thatexpired on March 31, 1987, that have not been paidsince September 1, 1987, and continue such pay-ments until the Respondent negotiates in good faithto a new agreement or to,an impasse. ,(c)Make unit employees whole for any losses orexpenses they may have incurred as a result of theunilateral discontinuance of fund payments, in themanner set forth in the remedy section of this deci-sion.(d)On request, rescind its own group healthplan, profit-sharing plan, and vacation plan that itinstituted on September 1, 1987.(e)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social 'security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(f)Post at its facility in Humble, Texas, copies ofthe attached notice marked "Appendix."5 Copies5If this Order is enforcedby a judgment of a UnitedStates court ofappeals,the words in thenotice reading"Posted by Order of theNation-Continued 4DECISIONS OF THE NATIONAL" LABOR RELATIONS BOARDof the notice, on forms provided by the RegionalDirector for Region 16, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately. upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(g)Notify the -Regional'Director in writingwithin 20, days from the date of this Order whatsteps the Respondent has taken to comply.alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcingan Order of the NationalLaborRelations Board."APPENDIXWE WILL make unit employees whole by payingon their behalf all contributions to the Union's trustfunds and pension and fringe benefit funds, as pro-vided in the collective-bargaining agreement thatexpired on March 31, 1987, that have not been paidsince September 1, 1987, and WE WILL continuesuch payments until we negotiate in good faith to anew agreement or to an impasse.WE WILL make unit employees whole for anylosses or expenses they may have incurred as aresult of our unilateral discontinuance of fund pay-ments, with interest.WE WILL, on request, rescind our own grouphealth plan, profit-sharing plan, and vacation planthat we instituted on September 1, 1987.PINKSTON-HOLLARCONSTRUCTIONSERVICES, INC. D/B/A CONSTRUC-TION SERVICES, INC.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withthe United Union of Roofers, Waterproofers andAlliedWorkers, Local Union No. 116, AFL-CIOas the representative of our employees in the fol-lowing appropriate unit:All roofers, damp and waterproof workers, in-cluding apprentices, helpers, and allied work-ers employed by the Employer at its Humble,Texas, facility excluding all, other employees,including guards, watchmen and supervisors asdefined in the Act.WE WILL NOT unilaterally cease making requiredpayments on behalf of our unit employees to theUnion's trust funds and pension and fringe benefitfunds.WE WILL NOT unilaterally institute our owngroup health plan, profit-sharing plan, and vacationplan on behalf of unit employees.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.-WE WILL, onrequest,bargain collectively withthe Union as the exclusive representative of ourunit employees and, 'if an agreement is reached,embody that agreement in a signed contract.Robert Levy, Esq.,for the General Counsel.David M. Thomas, Esq. (Fulbright & Jaworski),of Hous-ton, Texas, for the Respondent.Ted B. Kuhn, P. C. (Buttrill & Kuhn),of Houston, Texas,for the Charging Party.DECISIONSTATEMENT OF THE CASEKARLH. BUSCHMANN,AdministrativeLaw Judge.This case was tried at Houston, Texas, on June 21, 1988.The charge was filed by the Union on November 20,1987, and the complaint was issued on April 20, 1988.The primary issue is whether the Company, the Re-spondent, violated Section 8(a)(5) and (1) of the NationalLaborRelationsAct (the Act) by unilaterally and with-out bargaining with the Union implemented a grouphealth plan, profit-sharing plan, and vacation plan andceased its payments into the Union's benefit plans.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel and the Company, Imake the followingFINDINGS OF FACTThe Company, a Texas corporation located at 1245 In-diana Street, Humble, Texas, is engaged in commercialconstruction.Having purchased and received goods andproducts in excess of $50,000 from points outside theState of Texas, it is admittedly- engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.The Union, United- Union of Roofers, Waterproofersand Allied Workers, Local. Union No. 116, AFL-CIO; isa labor organization within the meaning of Section 2(5)of the Act.Since 1980, the Company has had a bargaining rela-tionship with the Union. On March 18, 1987, the Unionwas certified as the exclusive collective-bargaining repre- CONSTRUCTION SERVICES5sentative of the employees pursuant to, an RM petitionfiled by the Respondent. (Case 23-RM-431) in the fol-lowing unit:All' roofers, damp and waterproof workers, in-cluding apprentices, helpers, and allied workers em-ployed by Respondent at its Humble, Texas, facilityexcluding all other employees, including guards,watchmen and supervisors as defined in the. Act.UntilMarch 31, 1987, the Company, as a member ofthe Houston Roofing and Waterproofing Contractors As-sociation, had a collective-bargaining agreement with theUnion (G.C. Exh. 2, p. 9). That agreement provided forcertain pension,welfare, and other benefit trust fundsinto which the Employer was required to make contribu-tions.By letter of January 13, 1987, the Company in-formed the Union that the Contractors Association nolonger represented the Company and that it intended toopen the contract for purposes of termination or modifi-cation(R. Exh. 1). The Union replied by letter of Janu-ary 27, 1987, acknowledging the Company's request andexpressing its readinessto meet with the Company to ne-gotiate a new collective-bargaining agreement (R. Exh.2).Theparties held several bargaining sessions beginninginMarch. The parties were represented by Bill Ferem,the Company's vice president, and Robert C. Banks, theUnion's business agent.The Company expressed itsdesire to make certain changes in the existing contract,and the Union wanted an extension of the contract foranother year.By letter of April 9, 1987, the Company first indicatedthat it contemplated a change in the pension and benefitplans administered by the Union. Ferem also requestedthe Union to furnish it certain financial information relat-ing to the Union's pension plan (R. Exh. 3). The Compa-ny's first proposed contract dated April 24, 1987, in arti-cle VII-Benefits and Funds, did not contain any provi-sions,but stated only "To be negotiated" (R. Exh. 4).Following further negotiations,Ferem informed theUnion by letter of July 22, as follows (G.C. Exh. 3):This is to inform you that it is the intention of Pink-ston-Hollar Construction Services Inc. on Septem-ber 1, 1987 to cease participation in the NationalRoofing Industry Pension Fund, the Roofers .. .Welfare Trust Fund, the Roofers . . . VacationTrust Fund, and the Roofers . . . Apprentice TrustFund. In lieu of participation in these funds, theCompanyintendsto utilize its own group healthplan, profit sharing plan, and vacation plan for itsemployees. If you wish to meet and bargain overtheCompany's cessation of participation in thefunds, please contact me.The Union responded with a letter, dated July 30, advis-ing that the Union "certainly does wish to meet and bar-gain over [the] Company's proposal to cease participa-tion in the Trust Funds" (G.C. Exh. 4). At a meeting onAugust 14,1988,the date fora next meetingwas set forAugust 20, 1987, at 9 a.m. (Tr. 22). The date was con-firmed by letter of August 17, 1987, from Ferem toBanks (R. Exh. 10). The letter also stated that the Com-pany's attorney would be present at the meeting:The parties met on August 20. Banks testified that hearrived shortly before 9 a.m. and noticed that the Com-pany was represented by Ferem and two attorneys. Atthat point he told Ferem that he "would like to postponethe meetingsincetheir attorneys were, there" and he wasnot represented by counsel (Tr. 37, 120). Banks testifiedthat he had not received Respondent's letter of August17, 1987, in which Ferem e had informed Banks that theCompany would be represented by counsel at the meet-ing. Bankstestified that after "some generalconversation... it was basically agreed that [he] would get with [his]attorney and the two attorneys wouldget together andset up a dateformeeting"' (Tr. 38). Banks could notrecall during his testimony whether the Company in-formed him during the August 20 meeting that it wouldstop paying into the union benefits programs.Respondent's testimony,as it relatesto the August 20meeting,differed from that of Banks' account. AccordingtoFerem's testimony,Banksappeared for the meetingstating"that his attorney was not able to be there for themeeting...[that] he was in San Antonio, and that hewasn't prepared to talk without his attorney . . . ." (Tr.23.)Ferem further testified that the Company's repre-sentatives told Banks at thatmeetingthat they weregoing aheadand "implement what .[they] had said in theletter," namely, the proposedcessationof payments intounion benefits programs (Tr. 23-24, 59). Ferem statedthatBanksacknowledged the Company's position, andthat he voiced no objection to it (Tr. 23, 42). The partiesdeparted withan agreementto have the respective attor-neys contact each other to set up a futuremeeting.The Companyceaseditspayments into the unionfunds effective September 1, 1987. A new meeting forSeptember 111, 1987, was confirmed by a letter datedSeptember 2, 1987, from the Respondent to the Union, aswas the- Company's action of ceasing the payments as ofSeptember 1, 1987 (R. Exh. 5). The meetingin Septem-ber was held on September 23, attended by Ted Kuhn,an attorney representing the Union, and Neil Martin asthe attorney for the Company, The parties discussed theentire contract, includingbenefits, crew composition, andthe broad spectrum of the contract (Tr. 25). As to theCompany's discontinued participation in the Union's ben-efitprograms, Banks recalled that the Union expressedits intentions to file charges with the National Labor Re-lationsBoard. Letters to that effect were exchanged be-tween theparties(G.C. Exhs. 5-10).The question to be resolved on this record is whethertheCompany'scessationof the payments into theUnion's benefit programs -violated Section 5 of the Act.The General Counsel' arguesthat the Company's unilat-eral action in this- regard, absent animpasse,amounted toa failureto bargainin good faith. The Respondent, onthe other hand, submits that the Union waived its rightto bargain' over' the Company's withdrawal from theUnion's benefits funds because it failed to act with duediligence. 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAnalysisIt is well settled that an employer's unilateral changeduring the course of a collective-bargaining relationshipconcerning mandatory subjects of bargaining is unlawful.Recognized exceptions to an employer's unilateral actionare those instances where an impasse was reached orwhere a waiver can be established.Because the parties are in agreement that an impassewas not reached, the issue here is one of waiver. A unionmay waive its statutory right to be consulted aboutchanges in terms and conditions of employment, but sucha waiver may not be lightly inferred but must be clearand unmistakable.Metropolitan Edison Co. v. NLRB,460U.S. 693 (1983). There is no dispute that the employees'pension and benefit plans under the expired contract areconsidered mandatory subjects of bargaining. Moreoever,thereis also nosuggestion that the Respondent failed tonotify the Union of its intention to change the terms ofthe expired contract as it related to the pension and ben-efit plan administered by the Union. Indeed, the Compa-ny formally informed the Union not only by letter ofJuly 22, 1987, but also indicated in its letter of April 9,1987, that it contemplated a change in those provisions.The Board has held in the past that when an employernotifies a union of proposed changes in terms and condi-tions of employment, it is incumbent on the union to actwith due diligence in requesting bargaining.Kenton ofHawaii,214 NLRB 834, 835 (1974);Kansas EducationAssn.,275 NLRB 638, 639 (1985).Here, it is clear that the Union did not consciouslyplan to waive its bargaining rights. Once the Companyinformed the Union by letter of July 22, 1987, that it in-tended to implement the changes, Banks responded byletter of July 30, 1987, clearly advising the Companythat it did wish to meet and bargain. But the Union mayhave failed to act with due diligence in pursuing its bar-gaining rights. Both parties argue that the events duringthe August 20 meeting were crucial to the determinationof thisissue.On that day, the Respondent was preparedto bargain. Ferem had notified the Union by' letter ofAugust 17 that its attorneys would be present. Thatletterwas received by the Union on August 18, 1987 (R.Exh. 10). Banks testified that he never saw the letter (Tr.120).However, the record shows that the letter was cer-tified,and that Harold Warren, the Union's secretary,had signed for the receipt of the letter (Tr. 115). OnAugust 20, Ferem was accompanied by two attorneys,but Banks arrived at the meeting without his attorney.Banks testified that when he walked into the meeting andsaw Ferem with his two lawyers, he "asked them that[he]would like to postpone the meeting because their at-torneys were there until [he] could have legal counsel"and that "it was basically agreed" that he could get hiscounsel to set up another meeting (Tr. 37, 38). Ferem, onthe other hand, recalled thatBanksappeared at the meet-ing with the explanation "that his attorney was not ableto be there for the meeting . . . and that he wasn't pre-pared to talk without his attorney ...." (Tr. 23.) TheRespondent's attorney,NealMartin, similarly testified,stating that Banks remarked that his attorney, Ted Kuhn,was unable to attend the meeting because he was in SanAntonio, and that he wanted to wait until he could bepresent to represent him in September (Tr. 59). Accord-ing to the Respondent'switnesses,Banks was told thatthe Company would implement its own plans effectiveSeptember 1. Banks acknowledged the Respondent'smessage by saying "fine, I will tell [our]" attorney (Tr.60).1As announced at the meeting and in its letters totheUnion, the Respondent effectuated its own benefitplan and ceased its participation in the union plans forthe employees on September 1, 1987.The parties met for purposes of bargaining on Septem-ber 23, 1987, and thereafter when on November 16, 1987,the parties agreed to postpone further negotiations be-cause of the Union's position that the Respondent's uni-lateral action constituted an unfair labor practice (G.C.Exh. 10).These facts present the rare situation where the Unionhas waived its bargaining rights because of its failure toactwith due diligence. Initially it is not clear when, ifever, the Union had even suggested to the Company thatitpostpone or cancel its decision, including the imple-mentationof its own benefit plans. Indeed, the recordshows the contrary, namely, that Banks had never for-mally demanded that the Company refrain from effectu-ating itsannounced intentions pending bargaining withthe Union. The Union's failure to do so may not havebeen "the green light" for the Respondent to implementthe proposal on September 1, 1987, after it gave theUnion notice by letter of July 22, 1987, but it certainlymade it easier for the Respondent to act unilaterally.Considering the bargaining process in its entirety, I findthat the Union's performance in this regard appeared su-perficial and indifferent, particularly since there is noevidence that the Respondent employed dilatory meth-ods to avoid bargaining over thisissue;to the contrary,theRespondent was prepared on August 20, 1987, tomeet and bargain with the Union, but Banks declined be-cause he did not have his attorney. Moreover, there isalso no suggestion that the Respondent was motivated bydiscriminatory reasons to cease its participation in theunion-sponsored benefits programs. The,evidence sug-gests that the Company implemented its own programsfor economicreasons.Finally, instead of attempting tobargain about the issue with the Respondent even after ithad implemented its own plans on September' 1, theUnion merely informed the Respondent that it would filecharges with the Board. On the basis of the foregoing Ifind that the Union failed to act with due diligence inthis instance and thereby waived its bargaining rights.CONCLUSIONS OF LAW1.Pinkston-Hollar Construction Services, Inc. d/b/aConstruction Services, Inc. is engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.1Because Banks appeared uncertain and hesitant during his testimony,and in view of the fairly consistent testimony by Ferem and Martin, Ihave credited Respondent's scenario of the meeting on August 20. CONSTRUCTION SERVICES73.The Respondent did not violate Section 8(a)(5) and[Recommended Order for dismissal omitted from pub-(1) of the Act.lication.]